DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 12/22/2021.  Claims 1-16 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 7,729,237; 10,044,542; and 10,673,667 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “generating a reference signal sequence based on a cell identifier or the cell, wherein the reference signal sequence is defined by r(m)=(1/square root of 2) * (1-2.c(2m)) +j(1/square root of 2) * (1-2.c(2m+1))), where m=0, … , M, M is an integer larger than zero, and c(2m) and c(2m+1) are defined by a pseudo-random sequence c(i), and wherein the pseudo-random sequence c(i) is defined by a gold sequence generator which is initialized with an initial value obtained by using (2^(NcellID +1), where  NcellID is the cell identifier,” structurally and functionally interconnected in a manner as claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 28, 2022